Chief Justice HeMphill
delivered the opinion of the court. The facts iii this case are not materially different from those presented in the record in the case of McNeese v. The Republic. Both of the claimants were single men at the date of the declaration of independence, citizens of Texas, and married in the year 1839.
The grounds of our judgment will be seen on reference to the opinions in the case of McNeese v. The Republic, decided at this term of the court, and in the case of The Republic v. Gammell, decided at the December term, 1845. Let the judgment of the court below be affirmed.